DETAILED ACTION
This action is in response to the claimed listing filed on 02/02/2022. 

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to method (Claims 1-9), a dynamic SVG system (Claims 10-18) and a computing system (Claims 19-20), featured for generating a final SVG file; the claimed invention recites, in part, to include at least amended features:
 “…querying for any target objects within the exported SVG file having at least one of: particular attributes named in a target format each having contents that provide instructions for generating part of a final SVG file and particular tag names,”, and

“…for each of the target objects: calling one or more methods that are used to modify that target object based on at least one of: a first found tag name, a first found attribute, and contents of  the first found attribute; and using the called methods to manipulate one or more of attributes and contents of that target object to modify that target object and generate a manipulated object based on the contents of the first found attribute that provide instructions for generating part of the final SVG file,”, and

“inserting the manipulated objects with the appropriate contents into the SVG file to generate the final SVG file, wherein the appropriate contents are determined based on the contents of the first found attribute.”

as recited in claim 1 and independent claims 10 and 19.
Prior art of record, Dane Groves, and Del.w3.org are combined to addressed the limitation in the claims, where Dane Groves discloses UI design tool and text editor to manipulate an export SVG file and with the tool it provides code and basis windows features such cut/paste/copy for generating a final SVG file. On the other hand, Del.w3.org teaches about script files, DOM, attributes, and HTML tags imbedded in SGV file for rendering supports.
With further amending, as given above claimed features, Applicant laid out submissions (Remarks, items 1, 2, and 3, pages 10-14) for that the above claimed features are not disclosed in 


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
February 26, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191